Exhibit 10.2

EXECUTION VERSION

 

 

SALE AGREEMENT

Dated as of November 29, 2016

by and between

VALVOLINE LLC

and each other entity from time to time party hereto as an Originator,

as Originators

and

LEX CAPITAL LLC,

as the SPV

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I            DEFINITIONS

  

SECTION 1.1

 

Definitions

     1   

SECTION 1.2

 

Other Terms

     3   

SECTION 1.3

 

Computation of Time Periods

     4   

SECTION 1.4

 

Knowledge

     4   

ARTICLE II          SALE AND PURCHASE OF RECEIVABLES

  

SECTION 2.1

 

Sale

     4   

SECTION 2.2

 

Intent of the Parties; Grant of Security Interest

     5   

SECTION 2.3

 

No Recourse

     5   

SECTION 2.4

 

No Assumption of Obligations

     5   

SECTION 2.5

 

UCC Filing

     6   

ARTICLE III         CONSIDERATION AND PAYMENT

  

SECTION 3.1

 

Purchase Price

     6   

SECTION 3.2

 

Subordination

     8   

ARTICLE IV         ADMINISTRATION AND COLLECTION

  

SECTION 4.1

 

Servicing of Receivables

     9   

SECTION 4.2

 

Deemed Collections

     9   

SECTION 4.3

 

Actions Evidencing Purchases

     9   

SECTION 4.4

 

Optional Repurchase

     10   

ARTICLE V          REPRESENTATIONS AND WARRANTIES

  

SECTION 5.1

 

Mutual Representations and Warranties

     11   

SECTION 5.2

 

Originators’ Additional Representations and Warranties

     12   

SECTION 5.3

 

Notice of Breach

     15   

ARTICLE VI         COVENANTS

  

SECTION 6.1

 

Mutual Covenants

     16   

SECTION 6.2

 

Affirmative Covenants of the Originators

     16   

SECTION 6.3

 

Negative Covenants of the Originators

     18   

ARTICLE VII        TERM AND TERMINATION

  

SECTION 7.1

 

Term

     20   

SECTION 7.2

 

Effect of Purchase Termination Date

     20   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

ARTICLE VIII      INDEMNIFICATION

  

SECTION 8.1

 

Indemnities by the Originators

     20   

ARTICLE IX         MISCELLANEOUS PROVISIONS

  

SECTION 9.1

 

Waivers; Amendments

     23   

SECTION 9.2

 

Notices

     23   

SECTION 9.3

 

Governing Law

     23   

SECTION 9.4

 

Integration

     23   

SECTION 9.5

 

Severability of Provisions

     23   

SECTION 9.6

 

Counterparts; Facsimile Delivery

     23   

SECTION 9.7

 

Successors and Assigns; Binding Effect

     23   

SECTION 9.8

 

Costs, Expenses and Taxes

     24   

SECTION 9.9

 

No Proceedings; Limited Recourse

     24   

SECTION 9.10

 

Further Assurances

     24   

SECTION 9.11

 

Joinder of New Originators

     24   

SCHEDULES

 

Schedule I    Originator Information Schedule II    Blocked Account Banks and
Account Information Schedule III    Perfection Representations, Warranties and
Covenants Schedule IV    List of Obligors of Retained Receivables

 

-ii-



--------------------------------------------------------------------------------

SALE AGREEMENT

This SALE AGREEMENT, dated as of November 29, 2016 (this “Agreement”), by and
between VALVOLINE LLC, a Delaware limited liability company (“Valvoline”), and
each other entity from time to time party hereto as an Originator (each, an
“Originator” and collectively, the “Originators”), and LEX CAPITAL LLC, a
Delaware limited liability company (the “SPV”). The parties hereto agree as
follows:

WITNESSETH:

WHEREAS, in the ordinary course of its business, the Originators acquire and
originate, from time to time, Receivables and related rights arising pursuant to
certain Contracts between the Originators and various Obligors;

WHEREAS, the Originators own all of the outstanding membership interests of the
SPV;

WHEREAS, the Originators wish to sell, contribute or otherwise convey certain
Conveyed Receivables and Related Assets to the SPV, from time to time, and the
SPV is willing to purchase or otherwise acquire Receivables and Related Assets
from the Originators, on the terms and subject to the conditions set forth
herein;

WHEREAS, the Originators and the SPV intend the conveyances effected hereunder
to be true sales or contributions, as the case may be, of Conveyed Receivables
and Related Assets (including all of the Originators’ rights, titles and
interests in and to any related Contracts) by the Originators to the SPV,
providing the SPV with the full benefits of ownership of the Conveyed
Receivables and Related Assets, and the Originators and the SPV do not intend
the conveyances effected hereunder to be characterized as loans from the SPV to
the Originators;

WHEREAS, the Originators and the SPV acknowledge that a lien and security
interest in the Conveyed Receivables and certain of the Related Assets sold,
contributed or otherwise conveyed by the Originators to the SPV hereunder will
be granted and assigned by the SPV pursuant to the Second Tier Agreement (as
hereinafter defined) and the related Transaction Documents to PNC, as Agent, on
behalf of the Secured Parties;

NOW, THEREFORE, in consideration of the foregoing, other good and valuable
consideration, and the mutual terms and covenants contained herein, the parties
hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1 Definitions. All capitalized terms used herein shall have the
meanings specified herein or, if not so specified, the meaning specified in, or
incorporated by reference into, the Second Tier Agreement (all such meanings to
be equally applicable to the singular and plural forms of the terms defined). As
used in this Agreement, the following terms shall have the following meanings:

“Asset Purchase Price” is defined in Section 3.1(a).



--------------------------------------------------------------------------------

“Closing Date” means November 29, 2016.

“Conveyed Receivable” shall mean each Receivable sold by an Originator to the
SPV in accordance with Section 2.1.

“Corporate Divestiture” shall mean the sale, transfer or other disposition by
any Originator of all or any portion of its interest in any
Recivables-generating specific line of business.

“Deferred Purchase Price” is defined in Section 3.1(b).

“Initial Purchase” is defined in Section 2.1(a).

“Initial Purchase Date” shall mean the Closing Date or such later date as the
parties hereto shall agree.

“Minimum Capital Test” shall mean a test that is satisfied on any day when (a)
the Aggregate Unpaid Balance minus (b) the Net Investment is equal to or greater
than $50,000,000.

“Originator Indemnified Amounts” is defined in Section 8.1.

“Originator Indemnified Parties” is defined in Section 8.1.

“Originators” shall have the meaning set forth in the Preamble hereto.

“Permitted Payments” is defined in Section 3.2(b).

“Purchase” shall mean, as the context may require, the Initial Purchase or a
Subsequent Purchase.

“Purchase Date” shall mean the Initial Purchase Date or a Subsequent Purchase
Date, as the context may require.

“Purchase Termination Date” is defined in Section 7.1.

“Related Assets” shall mean, with respect to each Receivable:

(A) any Returned Goods and documentation or title evidencing the shipment or
storage of any goods relating to any sale giving rise to such Receivable;

(B) all other security interests or liens and property subject thereto from time
to time, if any, purporting to secure payment of such Receivable, whether
pursuant to the related Contract or otherwise, together with all financing
statements and other filings authorized by an Obligor relating thereto;

(C) all guarantees, indemnities, warranties, letters of credit, insurance
policies and proceeds and premium refunds thereof and other agreements or
arrangements of any kind from time to time supporting or securing payment of
such Receivable, whether pursuant to the Contract related to such Receivable or
otherwise;

 

2



--------------------------------------------------------------------------------

(D) all records, instruments, documents and other agreements (including any
Contract with respect thereto) related to such Receivable, including but not
limited to any third-party documentation related to shipments to an Obligor on
behalf of an Originator by a distributor who has received a Valvoline Credit;

(E) all Collections with respect to such Receivable; and

(F) all proceeds of the foregoing.

“Retained Receivable” means a Receivable that meets all of the following
criteria: (i) the Obligor of such Receivable is identified on Schedule IV hereto
and (ii) such Receivable meets the additional criteria (if any) specified on
such Schedule IV as being applicable to Receivables owing by such Obligor;
provided that such Schedule IV may be amended or supplemented from time to time
only by a written agreement executed by the Originators, the SPV, the Agent and
each Managing Agent (each, in its sole discretion), substantially in the form of
Exhibit A hereto or such other form acceptable to the Agent and the Managing
Agents.

“Returned Goods” means all right, title and interest of any Originator in and to
returned, repossessed or foreclosed goods and/or merchandise the sale of which
gave rise to a Receivable.

“Second Tier Agreement” means that certain Transfer and Administration
Agreement, dated as of November 29, 2016, by and among the SPV, Valvoline, as
initial Master Servicer and Originator, PNC Bank, National Association, as the
Agent, the various Investor Groups, Managing Agents, Letter of Credit Issuers
and Administrators from time to time parties thereto and PNC Capital Markets,
LLC, as Structuring Agent.

“Senior Obligations” means all Aggregate Unpaids which may now or hereafter be
owing by the SPV to the Agent and the other Secured Parties.

“SPV” shall have the meaning set forth in the Preamble hereto.

“Subordinated Obligations” means all obligations which may now or hereafter be
owing by the SPV to each Originator and its successors or assigns (including the
obligation to pay the purchase price of any Receivable and interest thereon).

“Subsequent Purchase” shall mean each Purchase other than the Initial Purchase.

“Subsequent Purchase Date” shall mean the date of any Subsequent Purchase.

“Valvoline” shall have the meaning set forth in the Preamble hereto.

SECTION 1.2 Other Terms. All terms defined directly or by incorporation herein
shall have the defined meanings when used in any certificate or other document
delivered pursuant thereto unless otherwise defined therein. For purposes of
this Agreement and all such certificates and other documents, unless the context
otherwise requires: (a) accounting terms not

 

3



--------------------------------------------------------------------------------

otherwise defined herein, and accounting terms partly defined herein to the
extent not defined, shall have the respective meanings given to them under, and
shall be construed in accordance with, GAAP; (b) terms used in Article 9 of the
UCC in the State of New York, and not specifically defined herein, are used
herein as defined in such Article 9; (c) references to any amount as on deposit
or outstanding on any particular date means such amount at the close of business
on such day; (d) the words “hereof,” “herein” and “hereunder” and words of
similar import refer to this Agreement (or the certificate or other document in
which they are used) as a whole and not to any particular provision of this
Agreement (or such certificate or document); (e) references to any Section,
Schedule or Exhibit are references to Sections, Schedules and Exhibits in or to
this Agreement (or the certificate or other document in which the reference is
made) and references to any paragraph, subsection, clause or other subdivision
within any Section or definition refer to such paragraph, subsection, clause or
other subdivision of such Section or definition; (f) the term “including” means
“including without limitation”; (g) references to any law or regulation refer to
that law or regulation as amended from time to time and include any successor
law or regulation; (h) references to any agreement refer to that agreement as
from time to time amended or supplemented or as the terms of such agreement are
waived or modified in accordance with its terms; (i) references to any Person
include that Person’s successors and assigns; (j) headings are for purposes of
reference only and shall not otherwise affect the meaning or interpretation of
any provision hereof; and (k) each reference to “Originator” herein refers
severally to each of the Originators as to itself and the Receivables and
Related Assets owned by it from time to time. Notwithstanding the foregoing, the
term “Related Assets” as used herein excludes the SPV’s rights under this
Agreement.

SECTION 1.3 Computation of Time Periods. Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each means “to but excluding.”

SECTION 1.4 Knowledge. All references herein to the “knowledge” of Person shall
be deemed to mean the actual conscious awareness of such Person and if such
Person is not an individual, the actual conscious awareness of a Responsible
Officer of such Person.

ARTICLE II

SALE AND PURCHASE OF RECEIVABLES

SECTION 2.1 Sale. (a) On the terms and subject to the conditions set forth
herein, each of the Originators hereby sells to the SPV on the Initial Purchase
Date, and the SPV hereby purchases from each of the Originators on the Initial
Purchase Date, all of each Originator’s right, title and interest, in, to and
under each and every Receivable (other than any Retained Receivable and
Non-Originator Receivable) existing at the opening of each Originator’s business
on the Initial Purchase Date, together with all Related Assets relating thereto
and all proceeds thereof, whether such Related Assets relating thereto or
proceeds thereof exist at such time or arise or are acquired thereafter. The
foregoing purchase and sale are herein sometimes collectively called the
“Initial Purchase”.

(b) On the terms and subject to the conditions set forth herein, each of the
Originators hereby sells to the SPV effective as of each Subsequent Purchase
Date, and the SPV hereby

 

4



--------------------------------------------------------------------------------

purchases from each of the Originators effective as of each Subsequent Purchase
Date, each Receivable (other than any Retained Receivable and Non-Originator
Receivable), together with all Related Assets and all proceeds thereof, whether
such Related Assets or proceeds relating thereto exist at such time or arise or
are acquired thereafter, arising after the Initial Purchase Date and through and
including the Purchase Termination Date, provided that notwithstanding the
foregoing, no Originator shall have an obligation to sell to the SPV any
Receivable or Related Assets under this Agreement if immediately prior thereto
the SPV is not Solvent.

(c) For the avoidance of doubt, it is understood and agreed that the Receivables
transferred hereunder shall not include the “Retained Receivables” and
“Non-Originator Receivables”.

(d) In connection with the foregoing sale of Receivables, each Originator hereby
confirms that it has assigned its interest in the Blocked Accounts to the SPV,
and such Blocked Accounts have been retitled in the name of the SPV.

SECTION 2.2 Intent of the Parties; Grant of Security Interest. The Originators
and the SPV intend that the sale, assignment and transfer of the Conveyed
Receivables and Related Assets to the SPV hereunder shall be treated as a sale
for all purposes, other than accounting and federal and state income tax
purposes. If notwithstanding the intent of the parties, the sale, assignment and
transfer of the Conveyed Receivables and Related Assets to the SPV is not
treated as a sale for all purposes, other than accounting and federal and state
income tax purposes, then (i) this Agreement also is intended by the parties to
be, and hereby is, a security agreement within the meaning of the UCC, and (ii)
the sale, assignment and transfer of the Conveyed Receivables and Related Assets
provided for in this Agreement shall be treated as the grant of, and the
Originators hereby grant, a security interest in the Conveyed Receivables and
Related Assets to secure the payment and performance of the Originators’
obligations to the SPV hereunder and under the other Transaction Documents or as
may be determined in connection therewith by applicable Law. The Originators and
the SPV shall, to the extent consistent with this Agreement, take such actions
as may be necessary to ensure that, if this Agreement were deemed to create a
security interest in, and not to constitute a sale of, Receivables, such
security interest would be deemed to be a perfected security interest in favor
of the SPV under applicable Law and shall be maintained as such throughout the
term of this Agreement. The Originators and the SPV agree to treat and report
such interests in the Conveyed Receivables and Related Assets as indebtedness
for U.S. federal and state income tax purposes.

SECTION 2.3 No Recourse. Except as specifically provided in this Agreement, the
purchase and sale of the Conveyed Receivables and Related Assets under this
Agreement shall be without recourse to any Originator.

SECTION 2.4 No Assumption of Obligations. The SPV shall not have any obligation
or liability with respect to any Conveyed Receivables, Contracts or other
Related Assets, nor shall the SPV have any obligation or liability to any
Obligor or other customer or client of any Originator (including any obligation
to perform any of the obligations of any Originator under any Conveyed
Receivables, Contracts or other Related Assets).

 

5



--------------------------------------------------------------------------------

SECTION 2.5 UCC Filing. The Originators shall record and file, at their own
expense, any financing statements (and continuation statements with respect to
such financing statements when applicable) with respect to the Conveyed
Receivables and the Related Assets then existing and thereafter created (and, in
any case, conveyed to the SPV hereunder) for the transfer and grant, as
applicable, of accounts, equipment, instruments, chattel paper and general
intangibles (as defined in the UCC) meeting the requirements of applicable state
law in such manner and in such jurisdictions as are reasonably requested by the
SPV or any Managing Agent and necessary to perfect the transfer and assignment
of such Conveyed Receivables and Related Assets to the SPV (and to the Agent
(for the benefit of the Secured Parties) as assignee thereof). The Originators
have delivered or shall, within two (2) Business Days following the Purchase
Date of any Conveyed Receivable, deliver a file-stamped copy of such financing
statements to the SPV and the Agent, and have taken, or shall take, at the
Originators’ own expense, all other steps as are necessary under applicable Law
(including the filing of any additional financing statements in connection with
any Subsequent Purchase) to perfect such transfers and assignments and has
delivered to the SPV and the Agent, or shall deliver, confirmation of such steps
including any assignments, as are necessary or are reasonably requested by the
SPV or any Managing Agent. The Originators hereby authorize the Master Servicer
to file such financing statements or take such other action described in this
Section 2.5 on behalf of the Originators, at the Originators’ expense.

Each Originator further agrees, at its own expense, with respect to the Conveyed
Receivables and Related Assets conveyed by it to the SPV hereunder, on or prior
to each Purchase Date, to indicate on its computer files that such Conveyed
Receivables and Related Assets have been conveyed pursuant to this
Agreement. Each Conveyed Receivable and Related Asset purchased hereunder shall
be included in and become part of the Records.

ARTICLE III

CONSIDERATION AND PAYMENT

SECTION 3.1 Purchase Price.

(a) The SPV hereby agrees to pay each Originator with respect to any Conveyed
Receivables and the Related Assets purchased by the SPV from such Originator on
each Purchase Date a purchase price (in each case, the “Asset Purchase Price”)
equal to the aggregate Unpaid Balance of all such Receivables then being sold by
such Originator to the SPV on such Purchase Date.

(b) Except as permitted by clause (c) below, the SPV shall pay each Originator
the Asset Purchase Price with respect to each Conveyed Receivable and Related
Assets sold by such Originator to the SPV on the applicable Purchase Date by
transfer of funds, to the extent that the SPV has funds available for that
purpose after (i) satisfying the SPV’s current obligations under the Second Tier
Agreement and (ii) taking into account the proceeds that the SPV expects to
receive from the Investors pursuant to the Second Tier Agreement on such
Purchase Date. To the extent that such funds are insufficient, either (x) the
remaining Conveyed Receivables and Related Assets shall be deemed to have been
transferred by such Originator to the SPV as a capital contribution, in return
for an increase in the value of the membership interests of the SPV held by such
Originator or (y) if the Minimum Capital Test is satisfied and the applicable

 

6



--------------------------------------------------------------------------------

Originator so elects, by notice to the Agent, the remainder of the Asset
Purchase Price shall be deferred (the “Deferred Purchase Price”) and shall be
paid by the SPV from time to time when the SPV has funds that are not needed to
satisfy the SPV’s obligations under the Second Tier Agreement (to the extent
then due and payable), to pay for new Conveyed Receivables and Related Assets or
to pay interest pursuant to clause (f); provided that (A) the remainder of the
Asset Purchase Price shall in any event be payable not later than one (1) year
after the Final Payout Date and (B) the Deferred Purchase Price shall not
account for more than 10% of the Asset Purchase Price on any day of sale.

(c) In addition to the form of payment specified in clause (b) above, the SPV
may also elect to pay all or part of the applicable Asset Purchase Price for
each purchase of Conveyed Assets to be made on any day, at the request of an
Originator, by causing the Letter of Credit Issuer to issue a Letter of Credit,
subject to the terms and conditions (including any limitations therein on the
amount of any such issuance) for issuing Letters of Credit under the Second Tier
Agreement, in favor of beneficiaries selected by the applicable Originator in
the stated amount requested by such Originator (or, if applicable and permitted
by the Second Tier Agreement, by causing the expiration date of an existing
Letter of Credit to be extended at the request of such Originator). No
Originator shall have a reimbursement obligation in respect of any Letter of
Credit. In the event an Originator requests that any purchases hereunder be paid
for by the issuance of Letters of Credit as described herein, such Originator
shall, on a timely basis, provide the SPV with such information as is necessary
for the SPV to submit a duly completed Request for Credit Extension and obtain
such Letter of Credit from the Letter of Credit Issuer. The face amount of each
such Letter of Credit shall be applied as a deduction from the applicable Asset
Purchase Price that would otherwise be payable by the SPV on such date pursuant
to Section 2.1 in respect of the Conveyed Receivables and Related Assets then
being purchased.

(d) In the event that any Letter of Credit expires without being fully drawn or
is surrendered for cancellation without being fully drawn, the SPV shall pay to
the applicable Originator on the next succeeding Settlement Date an amount equal
to the undrawn balance of such Letter of Credit. Such payment may be paid in
cash when the SPV has funds that are not needed to satisfy the SPV’s obligations
under the Second Tier Agreement (to the extent then due and payable), to pay for
new Receivables and Related Assets or to pay interest pursuant to clause (f) or,
at the SPV’s election, by adding the amount to be paid to the outstanding
balance of the Deferred Purchase Price (if permitted pursuant to Section 3.1(b))
or by means of a capital contribution by the Originators to the SPV.

(e) All Conveyed Receivables and Related Assets, if any, that have been conveyed
hereunder by way of capital contribution by the Originators shall be
administered and otherwise treated hereunder in the same way as Conveyed
Receivables and Related Assets that have been conveyed by way of sale.

(f) The SPV shall pay interest on the aggregate Deferred Purchase Price
outstanding from time to time under this Agreement at a variable rate per annum
equal to the rate of interest publicly announced from time to time by PNC as its
“prime rate”. Such interest shall be computed on the basis of the actual number
of days elapsed and a 360 day year and shall be paid on each Settlement Date, to
the extent the SPV has available funds that are not needed to satisfy the SPV’s
obligations under the Second Tier Agreement (to the extent then due and payable)
or to pay for new Conveyed Receivables and Related Assets.

 

7



--------------------------------------------------------------------------------

SECTION 3.2 Subordination.

(a) The payment and performance of the Subordinated Obligations is hereby
subordinated to the Senior Obligations and, except as set forth in this Section
3.2, the Originators will not ask, demand, sue for, take or receive from the
SPV, by setoff or in any other manner, the whole or any part of any Subordinated
Obligations, unless and until the Senior Obligations shall have been fully paid
and satisfied (the temporary reduction of outstanding Senior Obligations not
being deemed to constitute full payment or satisfaction thereof).

(b) Notwithstanding clause (a) above and subject to clauses (c) and (e) below,
the SPV may pay the purchase price for the Conveyed Receivables and Related
Assets, interest thereon and other Restricted Payments as provided in
Section 3.1 from funds available in accordance with Section 2.14 of the Second
Tier Agreement (all such payments being herein called “Permitted Payments”).

(c) Prior to payment in full of the Senior Obligations, the Originators shall
have no right to sue for, or otherwise exercise any remedies with respect to,
any Permitted Payment, or otherwise take any action against the SPV or the SPV’s
property with respect to any Permitted Payment.

(d) Should any payment or distribution be received by any Originator upon or
with respect to the Subordinated Obligations (other than Permitted Payments)
prior to the satisfaction of all of the Senior Obligations, such Originator
shall receive and hold the same in trust, as trustee, for the benefit of the
holders of Senior Obligations, and shall forthwith deliver the same to the Agent
(in the form received, except where endorsement or assignment by the Originators
is necessary), for application to the Senior Obligations, whether or not then
due.

(e) In the event of any Event of Bankruptcy with respect to the SPV, (i) the
Originators shall promptly file a claim or claims, in the form required in such
Event of Bankruptcy, for the full outstanding amount of the Subordinated
Obligations, and shall use commercially reasonable efforts to cause such claim
or claims to be approved and all payments or other distributions in respect
thereof to be made directly to the Agent (for the benefit of the holders of
Senior Obligations) until all Senior Obligations shall have been paid and
performed in full and in cash, and (ii) the Originators shall not be subrogated
to the rights of any such holder to receive payments or distributions from the
SPV until one (1) year and one (1) day after payment in full and in cash of all
Senior Obligations.

(f) If at any time any payment (in whole or in part) made with respect to any
Senior Obligation is rescinded or must be restored or returned (whether in
connection with any Event of Bankruptcy or otherwise), the subordination
provisions contained in this Section 3.2 shall continue to be effective or shall
be reinstated, as the case may be, as though such payment had not been made.

(g) The subordination provisions contained in this Section 3.2 shall not be
impaired by amendment or modification to the Transaction Documents or any lack
of diligence in the enforcement, collection or protection of, or realization on,
the Senior Obligations or any security therefor.

 

8



--------------------------------------------------------------------------------

ARTICLE IV

ADMINISTRATION AND COLLECTION

SECTION 4.1 Servicing of Receivables. Notwithstanding the sale of Conveyed
Receivables pursuant to this Agreement, Valvoline, for so long as it acts as the
Master Servicer under the Second Tier Agreement, shall continue to be
responsible for the servicing, administration and collection of the Conveyed
Receivables, all on the terms set out in (and subject to any rights to terminate
the initial Master Servicer as servicer pursuant to) the Second Tier Agreement.

SECTION 4.2 Deemed Collections.

(a) If on any day the Unpaid Balance of a Receivable is reduced or such
Receivable is canceled as a result of any Dilution, the applicable Originator(s)
shall be deemed to have received on such day a Collection of such Receivable in
the amount of the Unpaid Balance (as determined immediately prior to such
Dilution) of such Receivable (if such Receivable is canceled) or, otherwise, in
the amount of such reduction, and such Originator(s) shall pay to the SPV an
amount equal to such Deemed Collection and such amount shall be paid by the SPV
to the Master Servicer for application by the Master Servicer as a Collection in
accordance with Section 2.12 of the Second Tier Agreement.

(b) If on any day any representation or warranty of an Originator set forth in
Section 5.1(d), or Sections 5.2(a) or (h) with respect to any Receivable
(whether on or after the date of transfer thereof to the SPV as contemplated
hereunder) is determined to be incorrect as of such time when such
representation or warranty was made or confirmed, such Originator shall be
deemed to have received on such day a Collection of such Receivable equal to its
Unpaid Balance. To the extent that the SPV subsequently receives Collections
with respect to any such Receivable, the SPV shall pay such Originator an amount
equal to the amount so collected, such amount to be payable in the same manner
and priority as the Deferred Purchase Price.

(c) Not later than the second Business Day after an Originator is deemed to have
knowledge of having received any Collections pursuant to this Section 4.2, such
Originator shall transfer to the SPV immediately available funds in the amount
of such deemed Collections or shall otherwise apply such funds as may be
required by the Second Tier Agreement.

SECTION 4.3 Actions Evidencing Purchases. (a) On or prior to the Initial
Purchase Date, each Originator shall mark its master data processing records
evidencing Receivables with a legend, acceptable to the SPV, evidencing that the
Conveyed Receivables have been sold in accordance with this Agreement. In
addition, each Originator agrees that from time to time, at its expense, it
shall promptly execute and deliver all further instruments and documents, and
take all further action, that the SPV or its assignee may reasonably request in
order to perfect, protect or more fully evidence the purchases hereunder, or to
enable the SPV or its assigns to exercise or

 

9



--------------------------------------------------------------------------------

enforce any of their respective rights with respect to the Conveyed Receivables
and Related Assets. Without limiting the generality of the foregoing, each
Originator shall, upon the request of the SPV or its designee, (i) execute and
file such financing or continuation statements, or amendments thereto or
assignments thereof, and such other instruments or notices, as may be necessary
or appropriate and (ii) during the continuation of a Termination Event mark
conspicuously each Contract evidencing each Retained Receivable with a legend,
acceptable to the SPV, evidencing that the related Retained Receivables have not
been sold in accordance with this Agreement (it being understood that such
Contracts shall only be required to be marked after being created and not at the
time of execution with the applicable Obligor).

(b) Each Originator hereby authorizes the SPV or its designee to (i) file one or
more financing or continuation statements, and amendments thereto and
assignments thereof, relative to all or any of the Conveyed Receivables and
Related Assets now existing or hereafter arising in the name of such Originator
and (ii) to the extent permitted by the Second Tier Agreement, notify Obligors
of the assignment of the Conveyed Receivables and Related Assets.

(c) Without limiting the generality of Section 4.3(a), each Originator shall,
not earlier than six (6) months and not later than three (3) months prior to the
fifth (5th) anniversary of the date of filing of the financing statements filed
in connection with the Closing Date or any other financing statement filed
pursuant to this Agreement, if the Final Payout Date shall not have occurred:
(i) execute and deliver and file or cause to be filed appropriate continuation
statements; and (ii) deliver or cause to be delivered to the Agent an opinion of
counsel for such Originator in form and substance and delivered by counsel
reasonably satisfactory to the SPV, confirming and updating the opinion
delivered in connection with the Initial Purchase Date relating to the validity,
perfection and priority of the SPV’s interests in the Conveyed Receivables.

SECTION 4.4 Optional Repurchase. Notwithstanding any other provision in any
Transaction Document, as part of any Corporate Divestiture, the Originators may
commit to dispose of Conveyed Receivables related to such Corporate Divestiture
in an amount of up to 10% of the Unpaid Balance of all Conveyed Receivables then
outstanding and held by the SPV by electing to repurchase such Conveyed
Receivables from the SPV; provided that, (i) no Termination Event exists or will
result from such repurchase, (ii) after giving effect to any such repurchase,
the Net Investment will not exceed the Available Commitment, (iii) no procedures
adverse to the interests of the SPV or the Secured Parties were utilized by the
applicable Originator in identifying and/or selecting the Conveyed Receivables
to be repurchased by such Originator, and (iv) such repurchase will not cause
the performance of the remaining Eligible Receivables to be materially worse in
the opinion of the Master Servicer. Upon such election, the applicable
Originator shall deliver notice to the SPV and shall repurchase such Conveyed
Receivable from the SPV, without recourse, representation or warranty, for a
repurchase price (each, a “Repurchase Price”) equal to the fair market value of
such Conveyed Receivables. As a condition precedent to each repurchase, the
applicable Originator shall make a deposit to a Blocked Account in immediately
available funds in an amount equal to the applicable Repurchase Price. In
connection with any repurchase pursuant to this Section 4.4, the SPV and the
Agent, on behalf of the Secured Parties, shall, at the sole expense of and at
the direction of the applicable Originator, execute such instruments of release
in favor of such Originator or prepare and file any UCC financing statement
amendments with respect to the Receivables subject to such repurchase, as such
Originator may reasonably request (in recordable form if necessary).

 

10



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES

SECTION 5.1 Mutual Representations and Warranties. Each Originator and the SPV
represents and warrants to the other, as to itself only, that, on the Initial
Purchase Date and on each Subsequent Purchase Date:

(a) Corporate Existence and Power. It (i) is validly existing and in good
standing under the laws of its jurisdiction of formation, (ii) with respect to
the SPV, was duly organized, (iii) has all corporate or limited liability
company power and all licenses, authorizations, consents and approvals of all
Official Bodies required to carry on its business in each jurisdiction in which
its business is now and proposed to be conducted (except where the failure to
have any such licenses, authorizations, consents and approvals would not
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect) and (iv) is duly qualified to do business and is in good
standing in every other jurisdiction in which the nature of its business
requires it to be so qualified, except where the failure to be so qualified or
in good standing would not reasonably be expected to have a Material Adverse
Effect.

(b) Authorization; No Contravention. The execution, delivery and performance by
it of this Agreement, the Second Tier Agreement and the other Transaction
Documents to which it is a party (i) are within its corporate or limited
liability company powers, (ii) have been duly authorized by all necessary
corporate or limited liability company action, (iii) require no action by or in
respect of, or filing with, any Official Body or official thereof (except as
contemplated by this Agreement, (iv) do not contravene or constitute a default
under (A) its organizational documents, (B) any Law applicable to it, (C) any
provision of any indenture, agreement or other instrument evidencing material
Indebtedness to which it is a party or by which any of its property may be bound
or (D) any order, writ, judgment, award, injunction, decree or other instrument
binding on or affecting it or its property except, with respect to clauses (B),
(C) and (D) above, to the extent the contravention or default under such Law,
contractual restriction, order, writ, judgment, award, injunction, decree or
other instrument would not reasonably be expected to have a Material Adverse
Effect, or (v) result in the creation or imposition of any Adverse Claim upon or
with respect to its property (except as contemplated hereby).

(c) Binding Effect. Each of this Agreement and the other Transaction Documents
to which it is a party have been duly executed and delivered and constitute its
legal, valid and binding obligation, enforceable against it in accordance with
their terms, subject to applicable bankruptcy, insolvency, moratorium or other
similar laws affecting the rights of creditors generally (whether at law or
equity).

(d) Preference; Voidability. Each Originator and the SPV represents and warrants
as to itself that each remittance of Collections by or on behalf of such
Originator to the SPV under this Agreement will have been (i) in payment of an
obligation incurred by such Originator in the ordinary course of business or
financial affairs of such Originator and the SPV and (ii) made in the ordinary
course of business or financial affairs of such Originator and the SPV.

 

11



--------------------------------------------------------------------------------

(e) Compliance with Applicable Laws; Licenses, etc.

(A) It is in compliance with the requirements of all applicable laws, rules,
regulations, and orders of all Official Bodies (including, without limitation,
the Federal Consumer Credit Protection Act, as amended, Regulation Z of the
Board of Governors of the Federal Reserve System, as amended, laws, rules and
regulations relating to usury, truth in lending, fair credit billing, fair
credit reporting, equal credit opportunity, fair debt collection practices and
privacy and all other consumer laws, rules and regulations applicable to the
Conveyed Receivables), except to the extent any non-compliance, individually or
in the aggregate, would not be reasonably likely to have a Material Adverse
Effect; provided that no representation or warranty is made with respect to the
laws, rules, regulations, and orders of Official Bodies outside of the United
States with respect to Foreign Receivables.

(B) It has not failed to obtain any licenses, permits, franchises or other
governmental authorizations necessary to the ownership of its properties or to
the conduct of its business (including, without limitation, any registration
requirements or other actions as may be necessary in any applicable jurisdiction
in connection with the ownership of the Contracts or the Conveyed Receivables
and other related assets), except to the extent any violation or failure to
obtain would not be reasonably likely to have a Material Adverse Effect.

SECTION 5.2 Originators’ Additional Representations and Warranties. Each
Originator represents and warrants to the SPV, as to itself only, that, on the
Initial Purchase Date and on each Subsequent Purchase Date:

(a) Perfection; Good Title. Immediately preceding each Purchase hereunder, each
Originator is the owner of all of the Eligible Receivables and all Related
Assets to be sold by it pursuant to such Purchase, free and clear of all Adverse
Claims (other than any Adverse Claim arising hereunder or under the Second Tier
Agreement). The representations set forth on Schedule III are true and correct
as applied to each Originator. This Agreement constitutes a valid sale, transfer
and assignment of the Conveyed Receivables (other than Foreign Receivables) and
Related Assets to the SPV and, upon each Purchase, the SPV shall acquire a valid
and enforceable perfected first priority ownership interest or a first priority
perfected security interest in each Conveyed Receivable and all of the Related
Assets that exist on the date of such Purchase, with respect thereto, free and
clear of any Adverse Claim; provided that to the extent the Obligor of such
Receivable is an Official Body, the SPV, the Master Servicer and the Originators
shall not be required to comply with any Assignment of Claims Acts.

(b) Accuracy of Information. None of the written information heretofore
furnished by any Originator or any of its respective agents or advisors to the
SPV for purposes of or in connection with this Agreement, any Transaction
Document or any transaction contemplated hereby or thereby contains or will
contain any statement of a material fact which is untrue or misleading in any
material respect on the date as of which such information is provided, dated or
certified, and no such item of information contains or will contain any untrue
statement of a material fact or omits or will omit to state a material fact
necessary in order to make the statements contained therein, in the light of the
circumstances under which they were made, not

 

12



--------------------------------------------------------------------------------

misleading, as the case may be; provided that any such information delivered
subsequent to any other written information and on the same subject matter
shall, solely to the extent each such item of information is delivered to the
same addressee, supersede such earlier delivered information unless the
applicable Originator shall expressly state otherwise in writing. No written
information (subject to the proviso of the preceding sentence) contained in any
report or certificate delivered pursuant to any Transaction Document shall omit
to state a material fact or any fact necessary to make the statements contained
therein not misleading on the date as of which such information is dated or
certified. With respect to any projections, budgets and other forward looking
financial information, it is understood and agreed that (i) any forward-looking
information furnished by any Originator is subject to inherent uncertainties and
contingencies, which may be beyond the control of such Originator, (ii) no
assurance is given by any Originator that the results or forecast in any such
forward-looking information will be realized and (iii) the actual results may
differ from the forecast results set forth in such forward-looking information
and such differences may be material. Notwithstanding anything in the forgoing
paragraph, it is understood and agreed that this Section 5.2(b) shall not apply
to any matters addressed by Section 5.2(h).

(c) Tax Status. Each of the Originators has (i) timely filed all United States
Federal tax returns and all other material tax returns required to be filed by
it and (ii) paid or made adequate provision for the payment of all taxes,
assessments and other material governmental charges, other than (A) those taxes,
assessments, or charges that are being contested in good faith through
appropriate proceedings which suspend enforcement or collection of the claim in
question and for which adequate reserves in accordance with GAAP have been
provided or (B) those taxes, assessments and other governmental charges, the
non-payment of which would not individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

(d) Action, Suits. No Originator is in violation of any order of any Official
Body that would, individually or in the aggregate with all such other
violations, reasonably be expected to have a Material Adverse Effect. Except as
set forth in Schedule I, there are no actions, suits, litigation or proceedings
pending or, to the knowledge of any Originator, threatened in writing against or
affecting an Originator or any Affiliate of an Originator or any of their
respective properties, in or before any Official Body, as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, would individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

(e) Use of Proceeds. No proceeds of any Purchase hereunder shall be used by an
Originator (i) to acquire any security in any transaction which is subject to
Section 13 or 14 of the Securities Exchange Act of 1934, (ii) to acquire any
equity security of a class which is registered pursuant to Section 12 of such
Act or (iii) for any other purpose that violates applicable Law, including
Regulation U of the Federal Reserve Board.

(f) Principal Place of Business; Chief Executive Office; Location of
Records. The principal place of business, chief executive office and the offices
where each Originator keeps all its Records, are located at the address(es)
described on Schedule I or such other locations notified to the SPV in
accordance with Section 6.3(g) in jurisdictions where all action required by
Section 4.3 has been taken and completed.

 

13



--------------------------------------------------------------------------------

(g) Subsidiaries; Tradenames, Etc. As of the date hereof, except as set forth on
Schedule I, no Originator has, within the last five (5) years, operated under
any tradename other than its legal name, and, within the last five (5) years, no
Originator has changed its name, merged with or into or consolidated with any
other Person or been the subject of any proceeding under the Bankruptcy
Code. Schedule I lists the correct Federal Employer Identification Number of
each Originator.

(h) Nature of Receivables. Each Conveyed Receivable represented to be an
Eligible Receivable in any Master Servicer Report is an Eligible Receivable. On
the Purchase Date of any Eligible Receivable by the SPV hereunder, no Originator
has any knowledge of any fact (including any defaults by the Obligor thereunder
on any other Conveyed Receivable represented by it to be an Eligible Receivable)
that would cause it or should have caused it to expect any payments on such
Receivable not to be paid in full when due.

(i) Credit and Collection Policy. Each Originator has at all times complied in
all material respects with the Credit and Collection Policy with regard to each
Eligible Receivable.

(j) Material Adverse Effect. Since the Closing Date there has been no Material
Adverse Effect (for the avoidance of doubt, it is understood and agreed that
this representation will not be made on the Closing Date).

(k) No Termination Event. No event has occurred and is continuing and no
condition exists which constitutes a Termination Event or a Potential
Termination Event as applied to any Originator.

(l) Not an Investment Company or Holding Company. No Originator is, or is
controlled by, an “investment company” within the meaning of the Investment
Company Act of 1940, or such Originator is exempt from all provisions of such
act.

(m) ERISA. No steps have been taken by any Person to terminate any Pension Plan
the assets of which are not sufficient to satisfy all of any Originator’s
benefit liabilities (as determined under Title IV of ERISA), no contribution
failure has occurred or is expected to occur with respect to any Pension Plan
sufficient to give rise to a lien under Section 302(f) of ERISA, and each
Pension Plan has been administered in all material respects in compliance with
its terms and applicable provision of ERISA and the Code.

(n) Blocked Accounts. The names and addresses of all the Blocked Account Banks,
together with the account numbers of the Blocked Accounts at such Blocked
Account Banks, are specified in Schedule II (or at such other Blocked Account
Banks and/or with such other Blocked Accounts as have been notified to the SPV
and each Managing Agent and for which Blocked Account Agreements have been
executed in accordance with Section 6.3(g) and delivered to the Master Servicer
and the Agent). All Blocked Accounts are subject to Blocked Account
Agreements. All Obligors (other than Obligors of Foreign Currency Receivables)
have been instructed to make payment to a Blocked Account; provided that if cash
or cash proceeds other than Collections on Receivables are deposited into a
Blocked Account, including any errant payments, payments on Retained Receivables
or payments on Non-Originator Receivables (“Excluded Amounts”), such Excluded
Amounts shall not comprise a part of the Related Assets, and the SPV shall have
no right, title or interest in any such Excluded Amounts.

 

14



--------------------------------------------------------------------------------

(o) Bulk Sales. No transaction contemplated hereby or by the Second Tier
Agreement requires compliance with any bulk sales act or similar law.

(p) Nonconsolidation. Each Originator shall take all actions required to
maintain SPV’s status as a separate legal entity, including (i) not holding the
SPV out to third parties as other than an entity with assets and liabilities
distinct from such Originator and such Originator’s other Subsidiaries; (ii) not
holding itself out to be responsible for any Indebtedness of the SPV or, other
than by reason of owning membership interests of the SPV, for any decisions or
actions relating to the SPV; (iii) preparing separate financial statements for
the SPV; (iv) taking such other actions as are necessary on its part to ensure
that all corporate and limited liability company procedures required by its and
the SPV’s respective organizational documents are duly and validly taken; (v)
keeping correct and complete records and books of account and corporate minutes;
and (vi) not acting in any manner that could foreseeably mislead others with
respect to the SPV’s separate identity. In addition to the foregoing, each
Originator shall take the following actions:

(A) maintain corporate records and books of account separate from those of the
SPV;

(B) continuously maintain as official records the resolutions, agreements and
other instruments underlying the transactions described in this Agreement;

(C) maintain an arm’s-length relationship with the SPV and shall not hold itself
out as being liable for any Indebtedness of the SPV;

(D) keep its assets and its liabilities wholly separate from those of the SPV;

(E) not mislead third parties by conducting or appearing to conduct business on
behalf of the SPV or expressly or impliedly representing or suggesting that such
Originator is liable or responsible for any Indebtedness of the SPV or that the
assets of such Originator are available to pay the creditors of the SPV;

(F) at all times have stationery and other business forms and a mailing address
and telephone number separate from those of the SPV;

(G) at all times limit its transactions with the SPV only to those expressly
permitted hereunder or under any other Transaction Document; and

(H) comply in all material respects with (and cause to be true and correct in
all material respects) each of the facts and assumptions relating to it
contained in the opinion(s) of Squire Sanders (US) LLP, delivered pursuant to
Section 5.1(m) of the Second Tier Agreement.

SECTION 5.3 Notice of Breach. Upon discovery by an Originator of a breach of any
of the representations and warranties made by it in Sections 5.1 and 5.2, such
Originator shall give prompt written notice to the SPV within three (3) Business
Days of such discovery.

 

15



--------------------------------------------------------------------------------

ARTICLE VI

COVENANTS

SECTION 6.1 Mutual Covenants. At all times from the date hereof to the Final
Payout Date, each Originator and the SPV shall:

(a) Compliance with Laws, Etc. Comply with all Laws to which it or its
respective properties may be subject, and preserve and maintain its corporate or
limited liability company existence, rights, franchises, qualifications and
privileges, except to the extent any non-compliance would not reasonably be
expected to have a Material Adverse Effect.

(b) Reporting Requirements. Provide periodic financial statements, information
and reports as reasonably requested by the other party. All such statements,
information and reports shall be true, complete and accurate in all material
respects.

(c) Separate Business; Nonconsolidation. Not take any action that is
inconsistent with the terms of Sections 6.1(k)(i) or 6.1(l) of the Second Tier
Agreement or Section 5.2(p).

SECTION 6.2 Affirmative Covenants of the Originators. At all times from the date
hereof to the Final Payout Date:

(a) Conduct of Business; Ownership. Each Originator shall carry on and conduct
its business in substantially the same manner and in substantially the same
fields of enterprise (and reasonable extensions of existing fields of
enterprise) as it is presently conducted and do all things necessary to remain
duly organized, validly existing and in good standing in its jurisdiction of
formation and maintain all requisite authority to conduct its business in each
jurisdiction in which its business is conducted, except to the extent the
failure to maintain authority to conduct its business in each jurisdiction in
which its business is conducted would not reasonably be expected to have a
Material Adverse Effect. The SPV shall at all times be a wholly-owned Subsidiary
of the Originators.

(b) Furnishing of Information and Inspection of Records. Each Originator shall
furnish to the SPV or any Managing Agent from time to time such information with
respect to the Conveyed Receivables and the Related Assets as the SPV or such
Managing Agent may reasonably request, including listings identifying the
Obligor and the Unpaid Balance for each Conveyed Receivable. Each Originator
shall, at any time and from time to time during regular business hours upon
reasonable notice, as requested by the SPV or any Managing Agent, permit the SPV
or such Managing Agent, or their respective agents or representatives, (i) to
examine and make copies of and take abstracts from all books, records and
documents (including computer tapes and disks) relating to the Conveyed
Receivables or other Related Assets, including the related Contracts and (ii) to
visit the offices and properties of such Originator for the purpose of examining
such materials described in clause (i), and to discuss matters relating to the
Conveyed Receivables, the Related Assets or such Originator’s performance
hereunder,

 

16



--------------------------------------------------------------------------------

under the Contracts and under the other Transaction Documents to which such
Person is a party with any of the officers, directors, employees or independent
public accountants of such Originator having knowledge of such matters; provided
that unless a Termination Event or Potential Termination Event shall have
occurred and be continuing, the Originators shall not be required to reimburse
the expenses of more than one (1) such visit in the aggregate among the SPV and
the Managing Agents per calendar year. Each Managing Agent and the SPV shall
give the Originators the opportunity to participate in any discussions with the
Originators’ independent public accountants.

(c) Keeping of Records and Books of Account. Each Originator shall maintain and
implement administrative and operating procedures (including an ability to
recreate records evidencing Conveyed Receivables and related Contracts in the
event of the destruction of the originals thereof), and keep and maintain all
documents, books, computer tapes, disks, records and other information
reasonably necessary or advisable for the collection of all Conveyed Receivables
(including records adequate to permit the daily identification of each new
Conveyed Receivable and all Collections of and adjustments to each existing
Conveyed Receivable). Each Originator shall give the SPV prompt notice of any
material change in its administrative and operating procedures referred to in
the previous sentence.

(d) Performance and Compliance with Conveyed Receivables, Contracts and Credit
and Collection Policy. Each Originator shall (i) at its own expense, timely and
fully perform and comply with all material provisions, covenants and other
promises required to be observed by it under the Contracts related to the
Conveyed Receivables in accordance with the Credit and Collection Policy; and
(ii) timely and fully comply in all material respects with the Credit and
Collection Policy in regard to each Conveyed Receivable and the related
Contract.

(e) Notice of Agent’s Interest. In the event that any Originator shall sell or
otherwise transfer any interest in accounts receivable or any other financial
assets (other than as contemplated by the Transaction Documents), any computer
tapes or files or other documents or instruments provided by such Originator in
connection with any such sale or transfer shall disclose the SPV’s ownership of
the Conveyed Receivables and the Agent’s interest therein.

(f) Collections. The Originators have instructed, or shall instruct, all
Obligors (other than Obligors of Foreign Currency Receivables) to cause all
Collections to be deposited directly to a Blocked Account or to post office
boxes to which only Blocked Account Banks have access and shall instruct, or the
SPV shall instruct, as applicable, the Blocked Account Banks to cause all items
and amounts relating to such Collections received in such post office boxes to
be removed and deposited into a Blocked Account on a daily basis.

(g) Collections Received. Each Originator shall hold in trust, and deposit,
promptly, but in any event not later than two (2) Business Days following its
receipt thereof, to a Blocked Account all Collections received by it from time
to time.

(h) Blocked Accounts. Each Blocked Account shall at all times be subject to a
Blocked Account Agreement.

 

17



--------------------------------------------------------------------------------

(i) Sale Treatment. No Originator shall treat the transactions contemplated by
this Agreement in any manner other than as a sale or contribution (as
applicable) of Conveyed Receivables by such Originator to the SPV, except to the
extent that such transactions are not recognized on account of consolidated
financial reporting in accordance with GAAP or are disregarded for tax
purposes. In addition, each Originator shall disclose (in a footnote or
otherwise) in all of its financial statements (including any such financial
statements consolidated with any other Person’s financial statements) the
existence and nature of the transaction contemplated hereby and the interest of
the SPV in the Conveyed Receivables and Related Assets.

(j) Ownership Interest, Etc. Each Originator shall, at its expense, take all
action necessary or desirable to establish and maintain a valid and enforceable
ownership or first priority perfected security interest in the Conveyed
Receivables (other than Foreign Receivables), the associated Related Assets and
proceeds with respect thereto, in each case free and clear of any Adverse Claim,
in favor of the SPV, including taking such action to perfect, protect or more
fully evidence the interest of the SPV and the Agent, as the Agent or any
Managing Agent may request; provided that to the extent the Obligor of such
Conveyed Receivable is an Official Body, the relevant Originator shall not be
required to comply with any Assignment of Claims Acts.

(k) Perfection Covenants. Each of the Originators shall comply with each of the
covenants set forth in Schedule III to this Agreement which are incorporated
herein by reference.

(l) Information for Master Servicer Report. Each Originator shall promptly
deliver any information, documents, records or reports with respect to the
Conveyed Receivables that the SPV shall require to complete the Master Servicer
Report pursuant to Section 2.8 of the Second Tier Agreement.

SECTION 6.3 Negative Covenants of the Originators. At all times from the date
hereof to the Final Payout Date, unless the Majority Investors shall otherwise
consent in writing:

(a) No Sales, Liens, Etc. Except as otherwise provided herein and in the Second
Tier Agreement, no Originator shall sell, assign (by operation of law or
otherwise) or otherwise dispose of, or create or suffer to exist any Adverse
Claim upon (or the filing of any financing statement) or with respect to (A) any
of the Conveyed Receivables or Related Assets, or (B) any proceeds of inventory
or goods, the sale of which may give rise to a Receivable, or assign any right
to receive income in respect thereof.

(b) No Extension or Amendment of Receivables. Except as otherwise permitted in
Section 7.2 of the Second Tier Agreement, no Originator shall extend, amend or
otherwise modify the terms of any Conveyed Receivable, or amend, modify or waive
any term or condition of any Contract related thereto.

(c) No Change in Business or Credit and Collection Policy. No Originator shall
make any change in the character of its business or in the Credit and Collection
Policy, which change would, in either case, impair the collectibility of any
Eligible Receivable or reasonably be expected to have a Material Adverse Effect.

 

18



--------------------------------------------------------------------------------

(d) No Mergers, Etc. No Originator shall consolidate or merge with or into, or
sell, lease or transfer all or substantially all of its assets to, any other
Person, unless (i) no Termination Event would be expected to occur as a result
of such transaction and (ii) if the surviving entity of such merger or the
lessee or acquirer of such assets is not already an Originator, such Person
executes and delivers to the Agent and each Managing Agent an agreement by which
such Person assumes the obligations of the applicable Originator hereunder and
under the other Transaction Documents to which it is a party, or confirms that
such obligations remain enforceable against it, together with such certificates
and opinions of counsel as the Agent or any Managing Agent may reasonably
request.

(e) Change in Payment Instructions to Obligors. No Originator shall add or
terminate any bank as a Blocked Account Bank or any account as a Blocked Account
to or from those listed in Schedule II or make any change in its instructions to
Obligors (other than Obligors of Foreign Currency Receivables) regarding
payments to be made to any Blocked Account, unless (i) such instructions are to
deposit such payments to another existing Blocked Account or (ii) the SPV and
the Agent shall have received written notice of such addition, termination or
change at least thirty (30) days prior thereto and the SPV and the Agent shall
have received a Blocked Account Agreement executed by each new Blocked Account
Bank or an existing Blocked Account Bank with respect to each new Blocked
Account, as applicable.

(f) Deposits to Blocked Accounts. No Originator shall deposit or otherwise
credit, or cause or permit to be so deposited or credited, any Excluded Amounts
to a Blocked Account; provided that Excluded Amounts may be deposited into the
Blocked Accounts so long as the Originator has used its good faith efforts to
avoid such a deposit and it is otherwise in compliance with the terms of this
Section 6.3(f). If payments on Non-Originator Receivables or Retained
Receivables are deposited into any Blocked Account or if other Excluded Amounts
are by accident or in error deposited into any Blocked Account, the applicable
Originator(s) will promptly (not to exceed two (2) Business Days) (x) identify
such Excluded Amounts for segregation and removal from such Blocked Account and
(y) remove (or cause the SPV to remove) such Excluded Amounts from such Blocked
Account. Other than as permitted in the foregoing two sentences, no Originator
will, or will permit any other Person to, commingle Collections or other funds
to which the SPV or any other Secured Party is entitled with any other Excluded
Amounts. Promptly following the Closing Date, the Originators will use their
commercially reasonable efforts to notify each obligor of Non-Originator
Receivables to redirect its payments in respect of such Non-Originator
Receivables to one or more deposit accounts not constituting Blocked Accounts.

(g) Change of Name, Etc. No Originator shall change its name, identity or
structure (including pursuant to a merger) or the location of its jurisdiction
or formation or any other change which could render any UCC financing statement
filed in connection with this Agreement or any other Transaction Document to
become “seriously misleading” under the UCC, unless at least thirty (30) days
prior to the effective date of any such change such Originator delivers to the
SPV, the Agent and each Managing Agent (i) such documents, instruments or
agreements, executed by such Originator as are necessary to reflect such change
and to continue the perfection of the SPV’s and the Agent’s ownership interests
or security interests in the Conveyed Receivables and Related Assets and (ii) if
necessary, new or revised Blocked Account Agreements executed by the Blocked
Account Banks which reflect such change and enable the Agent to continue to
exercise its rights contained in Section 7.3 of the Second Tier Agreement.

(h) Amendment of this Agreement. None of the Originators shall amend, modify or
supplement this Agreement or waive any provision hereof, in each case except
with the prior written consent of the Majority Investors; nor shall any
Originator take any other action under this Agreement that would reasonably be
expected to result in a material adverse effect on the Agent, any Managing Agent
or any Investor.

 

19



--------------------------------------------------------------------------------

ARTICLE VII

TERM AND TERMINATION

SECTION 7.1 Term. This Agreement shall commence as of the Closing Date and shall
continue in full force and effect until the earliest of (a) the date after the
Final Payout Date designated by the SPV or the Originators as the termination
date at any time following sixty (60) day’s written notice to the other (with a
copy thereof to the Agent) or (b) the occurrence of the Termination Date (any
such date being a “Purchase Termination Date”); provided that the occurrence of
the Purchase Termination Date pursuant to this Section 7.1 shall not discharge
any Person from any obligations incurred prior to the Purchase Termination Date,
including any obligations to make any payments with respect to the interest of
the SPV in any Receivable sold prior to the Purchase Termination Date; and
provided further that (i) the rights and remedies of the SPV with respect to any
representation and warranty made or deemed to be made by any Originator pursuant
to this Agreement, (ii) the indemnification and payment provisions of
Article VIII, and (iii) the agreements set forth in Sections 2.2, 2.3, 2.4 and
9.9 shall survive any termination of this Agreement.

SECTION 7.2 Effect of Purchase Termination Date. Following the occurrence of the
Purchase Termination Date pursuant to Section 7.1, no Originator shall sell, and
the SPV shall not purchase, any Receivables. No termination or rejection or
failure to assume the executory obligations of this Agreement in any Event of
Bankruptcy with respect to any Originator or the SPV shall be deemed to impair
or affect the obligations pertaining to any executed sale or executed
obligations, including pre-termination breaches of representations and
warranties by any Originator or the SPV. Without limiting the foregoing, prior
to the Purchase Termination Date, the failure of any Originator to deliver
computer records of any Conveyed Receivables or any reports regarding any
Conveyed Receivables shall not render such transfer or obligation executory, nor
shall the continued duties of the parties pursuant to Article IV or Section 8.1
render an executed sale executory.

ARTICLE VIII

INDEMNIFICATION

SECTION 8.1 Indemnities by the Originators. Without limiting any other rights
which the Originator Indemnified Parties may have hereunder or under applicable
Law, each Originator hereby agrees, jointly and severally, to indemnify the SPV
and its successors, transferees and assigns and all officers, directors,
shareholders, controlling persons, employees, counsel and other agents of any of
the foregoing (collectively, “Originator Indemnified Parties”) from and against
any and all damages, losses, claims, liabilities, costs and expenses, including

 

20



--------------------------------------------------------------------------------

reasonable attorneys’ fees (which attorneys may be employees of any Originator
Indemnified Party) and disbursements (all of the foregoing being collectively
referred to as “Originator Indemnified Amounts”) awarded against or incurred by
any of them in any action or proceeding between any Originator and any of the
Originator Indemnified Parties or between any of the Originator Indemnified
Parties and any third party or otherwise arising out of or as a result of this
Agreement, the other Transaction Documents, the ownership or maintenance, either
directly or indirectly, by the SPV or any other Originator Indemnified Party of
any interest in any Conveyed Receivable and Related Assets or any of the other
transactions contemplated hereby or thereby, excluding, however, (i) Originator
Indemnified Amounts to the extent resulting from gross negligence or willful
misconduct on the part of such Originator Indemnified Party, (ii) recourse
(except as otherwise specifically provided in this Agreement or the Second Tier
Agreement) for uncollectible Receivables or (iii) with respect to Foreign
Receivables, losses incurred due to the SPV’s inability to receive Collections
with respect to such Foreign Receivables arising directly as a result of any
Originator’s failure to perfect the SPV’s security interest hereunder in
jurisdictions outside the United States. Without limiting the generality of the
foregoing, each Originator shall indemnify each Originator Indemnified Party for
Originator Indemnified Amounts relating to or resulting from:

(a) any representation or warranty made by any Originator or any officers of any
Originator under or in connection with this Agreement, any of the other
Transaction Documents, any Master Servicer Report or any other information or
report delivered by any Originator pursuant hereto, or pursuant to any of the
other Transaction Documents which shall have been incomplete, false or incorrect
in any respect when made or deemed made;

(b) the failure by any Originator to comply with any applicable Law with respect
to any Receivable or the related Contract, or the nonconformity of any Conveyed
Receivable or the related Contract with any such applicable Law;

(c) other than with respect to Foreign Receivables, the failure to vest and
maintain vested in the SPV a first priority, perfected ownership interest in the
Conveyed Receivables and Related Assets, free and clear of any Adverse Claim;

(d) the failure by any Originator to file, or any delay in filing, financing
statements, continuation statements, or other similar instruments or documents
under the UCC of any applicable jurisdiction or other applicable laws with
respect to any of the Conveyed Receivables and Related Assets;

(e) any dispute, claim, offset or defense (other than discharge in bankruptcy)
of the Obligor to the payment of any Conveyed Receivable (including a defense
based on such Receivable or the related Contract not being the legal, valid and
binding obligation of such Obligor enforceable against it in accordance with its
terms), or any other claim resulting from the sale of merchandise or services
related to such Receivable or the furnishing or failure to furnish such
merchandise or services, or from any breach or alleged breach of any provision
of the Conveyed Receivables or the related Contracts restricting assignment of
any Conveyed Receivables;

 

21



--------------------------------------------------------------------------------

(f) any failure of any Originator to perform its duties or obligations in
accordance with the provisions hereof;

(g) any products liability claim or personal injury or property damage suit or
other similar or related claim or action of whatever sort arising out of or in
connection with merchandise or services which are the subject of any Conveyed
Receivable;

(h) the failure by any Originator to comply with any term, provision or covenant
contained in this Agreement or any of the other Transaction Documents to which
it is a party or to perform any of its respective duties or obligations under
the Conveyed Receivables or related Contracts;

(i) the failure of any Originator to pay when due any sales, excise or personal
property taxes payable in connection with any of the Conveyed Receivables;

(j) any repayment by any Originator Indemnified Party of any amount previously
distributed in reduction of Net Investment which such Originator Indemnified
Party believes in good faith is required to be made;

(k) the commingling by any Originator of Collections at any time with any other
funds;

(l) any investigation, litigation or proceeding related to this Agreement, any
of the other Transaction Documents, the use of proceeds of purchases by any
Originator, the ownership of the Asset Interest, or any Conveyed Receivable or
Related Asset;

(m) failure of any Blocked Account Bank to remit any amounts held in the Blocked
Accounts or any related lock-boxes pursuant to the instructions of the Master
Servicer, the SPV, any Originator or the Agent (to the extent such Person is
entitled to give such instructions in accordance with the terms hereof, of the
Second Tier Agreement and of any applicable Blocked Account Agreement) whether
by reason of the exercise of set-off rights or otherwise;

(n) any inability to obtain any judgment in or utilize the court or other
adjudication system of, any state in which an Obligor may be located as a result
of the failure of any Originator to qualify to do business or file any notice of
business activity report or any similar report;

(o) any attempt by any Person to void, rescind or set-aside any transfer by any
Originator to the SPV of any Conveyed Receivable or Related Assets under
statutory provisions or common law or equitable action, including any provision
of the Bankruptcy Code or other insolvency law;

(p) any action taken by any Originator in the enforcement or collection of any
Conveyed Receivable;

(q) the use of the proceeds of any Purchase hereunder; or

(r) any and all amounts paid or payable by the SPV pursuant to Sections 9.3, 9.4
or 9.5 of the Second Tier Agreement.

 

22



--------------------------------------------------------------------------------

ARTICLE IX

MISCELLANEOUS PROVISIONS

SECTION 9.1 Waivers; Amendments. (a) No failure or delay on the part of the SPV
in exercising any power, right or remedy under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power,
right or remedy preclude any other further exercise thereof or the exercise of
any other power, right or remedy. The rights and remedies herein provided shall
be cumulative and nonexclusive of any rights or remedies provided by law.

(b) Any provision of this Agreement may be amended or waived if, but only if,
such amendment or waiver is in writing and is signed by each of the parties
hereto and consented to in writing by the Agent.

SECTION 9.2 Notices. All communications and notices provided for hereunder shall
be provided in the manner described in Section 11.3 of the Second Tier
Agreement.

SECTION 9.3 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO THE
CONFLICTS OF LAW PRINCIPLES THEREOF OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).

SECTION 9.4 Integration. This Agreement and the other Transaction Documents
contain the final and complete integration of all prior expressions by the
parties hereto with respect to the subject matter hereof and shall constitute
the entire agreement among the parties hereto with respect to the subject matter
hereof superseding all prior oral or written understandings.

SECTION 9.5 Severability of Provisions. If any one or more of the provisions of
this Agreement shall for any reason whatsoever be held invalid, then such
provisions shall be deemed severable from the remaining provisions of this
Agreement and shall in no way affect the validity or enforceability of such
other provisions.

SECTION 9.6 Counterparts; Facsimile Delivery. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
Agreement. Delivery by facsimile of an executed signature page of this Agreement
shall be effective as delivery of an executed counterpart hereof.

SECTION 9.7 Successors and Assigns; Binding Effect. This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns and shall also inure to the benefit of the parties to the
Second Tier Agreement and their respective successors and assigns; provided that
none of the Originators nor the SPV may assign

 

23



--------------------------------------------------------------------------------

any of its rights or delegate any of its duties hereunder or under any of the
other Transaction Documents to which it is a party without the prior written
consent of each Managing Agent. Each Originator acknowledges that the SPV’s
rights under this Agreement may be assigned to the Agent, on behalf of the
Investors, under the Second Tier Agreement and consents to such assignment and
to the exercise of those rights directly by the SPV, to the extent permitted by
the Second Tier Agreement.

SECTION 9.8 Costs, Expenses and Taxes. In addition to its obligations under
Section 8.1, each Originator agrees to pay on demand (a) all reasonable and
documented out-of-pocket expenses (including attorneys’, accountants’ and other
third parties’ fees and expenses, any filing fees and expenses incurred by
officers or employees of the SPV or its assigns) incurred by the SPV and its
assigns in connection with the enforcement of, or any actual or claimed breach
of, this Agreement, including the reasonable fees and expenses incurred in
advising such Persons as to their respective rights and remedies under this
Agreement in connection with any of the foregoing and (b) all stamp and other
taxes and fees payable or determined to be payable in connection with the
execution, delivery, filing and recording of this Agreement.

SECTION 9.9 No Proceedings; Limited Recourse. Each Originator covenants and
agrees, for the benefit of the parties to the Second Tier Agreement, that it
shall not institute against SPV, or join any other Person in instituting against
SPV, any proceeding of a type referred to in the definition of Event of
Bankruptcy until one (1) year and one (1) day after the Final Payment Date. In
addition, all amounts payable by the SPV to an Originator pursuant to this
Agreement shall be payable solely from funds available for that purpose pursuant
to Section 2.14 of the Second Tier Agreement.

SECTION 9.10 Further Assurances. The SPV and each Originator agree to do and
perform, from time to time, any and all acts and to execute any and all further
instruments required or reasonably requested by the other party more fully to
effect the purposes of this Agreement.

SECTION 9.11 Joinder of New Originators. A new originator may become an
Originator hereunder and under the other Transaction Documents with the written
consent of the SPV, the Agent and each Managing Agent pursuant to a joinder
agreement in the form of Exhibit E to the Second Tier Agreement.

[SIGNATURES FOLLOW]

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the SPV and each Originator have caused this Sale Agreement
to be duly executed by their respective officers as of the day and year first
above written.

 

ORIGINATORS: VALVOLINE LLC, as Originator By:  

/s/ Lynn P. Freeman

Name:   Lynn P. Freeman Title:   Vice President and Assistant Treasurer SPV: LEX
CAPITAL LLC, as the SPV By:  

/s/ Lynn P. Freeman

Name:   Lynn P. Freeman Title:   Vice President and Assistant Treasurer

 

    Sale Agreement



--------------------------------------------------------------------------------

SCHEDULE I

ORIGINATOR INFORMATION

Actions, Suits, Litigation or Proceedings:

Items disclosed in a Form 10-K, Form 10-Q or Form 8-K (or in any successor form
thereto) filed from time to time by Valvoline Inc. with the U.S. Securities and
Exchange Commission.

Principal Place of Business:

Valvoline LLC:

3499 Blazer Parkway

Lexington, Kentucky 40509

Chief Executive Office:

Valvoline LLC:

3499 Blazer Parkway

Lexington, Kentucky 40509

Location of Records:

Valvoline LLC:

3499 Blazer Parkway

Lexington, Kentucky 40509

Tradenames:

Valvoline LLC:

Valvoline Instant Oil Change

Name Changes or Mergers:

Valvoline LLC:

None.

Federal Employer Identification Number:

Valvoline LLC:

61-1782197

 

 

Schedule I-1



--------------------------------------------------------------------------------

SCHEDULE II

BLOCKED ACCOUNT BANKS AND ACCOUNT INFORMATION

Schedule 4.1(r) of the Second Tier Agreement is incorporated by reference
herein.

List of Blocked Account Banks and Blocked Accounts

 

Bank Name & Address

  

Type of Account

  

Account/ABA Nos.

  

Lockbox Address (PO Box and
Street)

  

Account Owner

Bank of America, N.A.

101 N. Tryon Street,

NC1-002-28-14,

Charlotte, NC 28255

   Checks/Lockbox    1291169204 / 026009593   

Lockbox number: 008513

PO Box 74008513

Chicago, IL 60674-8513

   LEX Capital LLC

Bank of New York Mellon

500 Ross St Room 154-1360

Pittsburgh, PA 15262-0001

   ACH Credits    9061053 / 043000261    N/A    LEX Capital LLC

Bank of New York Mellon

500 Ross St Room 154-1360

Pittsburgh, PA 15262-0001

   Checks/Lockbox    9060982 / 043000261   

Lockbox # 360155

PO Box 360155

Pittsburgh, PA 15251-6155

   LEX Capital LLC

Citibank

One Penn’s Way

New Castle, DE 19720

   Wire Transfers / ACH Debits    31021912 / 021000089    N/A    LEX Capital LLC

PNC Bank N.A.

201 East Fifth St.

Mail Stop B1-BM01-03-1

Cincinnati, OH 45202

   Credit Card Receipts    4116454037 / 043000096    N/A    LEX Capital LLC

Suntrust Bank, Inc.

Mail Code GA-ATL-1963

303 Peachtree Center Ave, Suite 240 Atlanta, GA 30303

   Checks/Lockbox    1000194715610 / 061000104   

Lockbox # 117131

PO Box 117131

Atlanta, GA 30368-7131

   LEX Capital LLC

 

 

Schedule II-1



--------------------------------------------------------------------------------

SCHEDULE III

PERFECTION REPRESENTATIONS, WARRANTIES AND COVENANTS

In addition to the representations, warranties and covenants contained in this
Agreement, each Originator hereby represents, warrants, and covenants as
follows:

General

The Agreement creates a valid and continuing security interest (as defined in
UCC Section 9-102) in the Conveyed Receivables (other than Foreign Receivables)
and Related Assets in favor of the SPV, which security interest is prior to all
other Adverse Claims, and is enforceable as such as against creditors of and
purchasers from the Originators; provided that to the extent the Obligor of such
Receivable is an Official Body, the SPV, the Master Servicer and the Originators
shall not be required to comply with any Assignment of Claims Acts.

The Conveyed Receivables constitute “accounts” within the meaning of UCC Section
9-102. The rights of the Originators under the Agreement constitute “general
intangibles” within the meaning of UCC Section 9-102.

Each Originator has taken all steps necessary to perfect its security interest
against the applicable Obligors in the Conveyed Receivables (other than Foreign
Receivables) and Related Assets (if any) securing the Conveyed Receivables;
provided that to the extent the Obligor of such Receivable is an Official Body,
the SPV, the Master Servicer and the Originators shall not be required to comply
with any Assignment of Claims Acts.

Creation

Immediately prior to the transfer and assignment herein contemplated, each
Originator had good title to the Conveyed Receivables transferred by it to the
SPV under the Agreement, and was the sole owner thereof, free and clear of all
Adverse Claims and, upon the transfer thereof, the SPV shall have good title to
such Conveyed Receivables, and will (i) be the sole owner thereof, free and
clear of all liens, encumbrances, security interests, and rights of others, or
(ii) have a first priority security interest in such Conveyed Receivables, and
the transfer or security interest has been perfected under the UCC; provided
that to the extent the Obligor of such Receivable is an Official Body, the SPV,
the Master Servicer and the Originators shall not be required to comply with any
Assignment of Claims Acts. No Originator has taken any action to convey any
right to any Person that would result in such Person having a right to payments
due under the Conveyed Receivables, except as contemplated by the Agreement and
the other Transaction Documents.

Perfection

Each Originator has taken or will have taken all steps reasonably necessary to
assist the SPV to cause, within ten (10) days after the effective date of the
Agreement, the filing of all appropriate financing statements in the proper
filing office in the appropriate jurisdictions under applicable law in order to
perfect the sale of, or security interest in, the Conveyed Receivables and the
rights of the SPV under the Agreement from SPV to the Agent.

 

Schedule III



--------------------------------------------------------------------------------

Priority

Other than the transfer of the Conveyed Receivables under the Agreement, none of
the Originators has pledged, assigned, sold, granted a security interest in, or
otherwise conveyed any of the Conveyed Receivables or the Related Assets.

None of the Originators has any knowledge of any judgment, ERISA or tax lien
filings against it that, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.

Notwithstanding any other provision of this Agreement or any other Transaction
Document, the Perfection Representations contained in this Schedule shall be
continuing, and remain in full force and effect until such time as all
obligations under the Agreement have been finally and fully paid and performed.

In order to evidence the interests of the SPV under the Agreement, each
Originator shall, from time to time, take such action, or execute and deliver
such instruments (other than filing financing statements) as may be necessary
(including such actions as are requested in writing by any Managing Agent) to
maintain the SPV’s ownership interest and to maintain and perfect, as a
first-priority interest, the SPV’s security interest in the Conveyed Receivables
(other than Foreign Receivables) and the associated Related Assets; provided
that to the extent the Obligor of such Receivable is an Official Body, the SPV,
the Master Servicer and the Originators shall not be required to comply with any
Assignment of Claims Acts. The Originators shall, from time to time and within
the time limits established by Law, prepare and present to the Agent for the
Agent’s authorization and approval all financing statements, amendments,
continuations or other filings necessary to continue, maintain and perfect as a
first-priority interest the SPV’s interest in the Conveyed Receivables (other
than Foreign Receivables) and associated Related Assets; provided that to the
extent the Obligor of such Receivable is an Official Body, the SPV, the Master
Servicer and the Originators shall not be required to comply with any Assignment
of Claims Acts. The Agent’s approval of such filings shall authorize the
Originators to file such financing statements under the UCC. Notwithstanding
anything else in the Transaction Documents to the contrary, the Originators
shall not have any authority to file a termination, partial termination,
release, partial release, or any amendment that deletes the name of a debtor or
excludes collateral of any such financing statements, without the prior written
consent of each Managing Agent.

 

Schedule III



--------------------------------------------------------------------------------

SCHEDULE IV

LIST OF OBLIGORS OF RETAINED RECEIVABLES

 

OBLIGOR

  

ADDITIONAL CRITERIA

Genuine Parts Company (d/b/a NAPA)    Each Retained Receivable owing by this
Obligor shall meet all the following criteria: (i) according to the Contract
related thereto, such Receivable is required to be paid in full more than 120
days after the original billing date therefore and (ii) such Receivable arises
from the sale of goods or products to be used for NAPA private label goods or
products, or arises from the sale of goods or products directly to individual
stores (jobber sales).

 

 

Schedule IV